Citation Nr: 1617661	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-26 177	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability manifested by headaches and dizziness, to include as due to and/or secondary to service-connected low back disability. 

2.  Entitlement to service connection for a sinus disability, to include as due to and/or secondary to service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In his October 2011 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a hearing before the Board in connection with his claim.  In October 2015, he withdrew this request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran filed his claim of service connection for headaches and dizziness and a sinus condition in March 2003.  In his application, he stated that during his service in Vietnam, he suffered a head injury after falling off of a four-wheeled motorized cart.  The Veteran indicated that the driver of the cart maneuvered to avoid enemy fire, which caused the Veteran to fall off of the cart and hit his head and shoulders.  The Veteran stated that he experienced headaches, dizziness, and sinus problems ever since.   

The Veteran's first report of symptoms related to headaches and sinus problems was in an August 1971 private treatment record.

In support of his claim for direct service connection, he has submitted an undated statement from a fellow soldier indicating that the Veteran had an in-service head injury.  See May 6, 2010, submission of buddy statement.  In addition, the Veteran's DD Form 214 indicates that he served as a motor vehicle operator in Vietnam and the statements of the Veteran and fellow soldier are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The Veteran underwent a July 2011 VA examination as to the etiology of his headache and sinus disabilities.  The examiner opined that the current headache and sinus disabilities were not related to service.  Her rationale was that there was no documentation of headaches or sinus problems during service. 
 
The Board finds this opinion is inadequate, as the lack of contemporaneous medical evidence is not by itself a basis to conclude that there is a lack of nexus between the current headache and sinus disabilities and the Veteran's report of an in-service injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").   This is particularly true where, as here, the lay statements are consistent with the circumstances of service.

Moreover, as the Veteran's report of an in-service injury to be competent, credible, and consistent with the circumstances of his service, the medical opinion should assume the credibility of the Veteran's statements in this regard.  As the July 2011 VA examiner did not specifically address the Veteran's claimed in-service head injury and the primary basis of the medical opinion was the absence of documentation of any headache and sinus problems in service, a new medical opinion should be obtained, which considers and accepts the Veteran's statements.

As the matter is being remanded, the RO should request the Veteran's outstanding VA treatment records since October 2010 and service personnel records.  See 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:
1.  Obtain all outstanding treatment records dated from October 2010 to the present and associate them with the claims file.

2.  Request the Veteran's service personnel records.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

3.  Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's headache disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  The physician should determine the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's headache disability and/or sinus disability is related to or had its onset in service, to include the presumed in-service head injury?  The examiner must provide a discussion of the Veteran's reports of in-service head injury, as well as the Veteran's contentions that his current symptomatology has continued since service.  

The examiner should specifically address the Veteran's complaints of headache and sinus drainage in the August 1971 private treatment record, two and a half years post-service.

The physician should assume the accuracy and credibility of the Veteran's lay statements of his in-service head injury and current lay statements of ongoing headache and sinus problems, regardless of the lack of contemporaneous medical evidence.

A complete rationale should accompany any opinion provided.

4.  After the above development has been completed, readjudicate the claims of entitlement to service connection for headache, to include dizziness, and sinus disabilities.  If any benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


